                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

ANTHONY CASILLAS,

                  Plaintiff,

vs.                                                   No. CV 17-01251 KG/CG


JARED WESTERFIELD, SGT. JUSTIN DELONG,
C/O DAVID MONTOYA, C/O ANTONIO PEREZ,
C/O JUAN SANDOVAL, C/O FREDERICK PICKERING,
SGT. DANNY EVANS, LT. ANTONIO CHAVARIA,
LT. MISTY GARLEY,

                  Defendants.


                                           JUDGMENT

       THIS MATTER came before the Court under 28 U.S.C. § 1915A, 28 U.S.C. §

1915(e)(2)(B), and Fed. R. Civ. 12(b)(6) on the Prisoner’s Civil Rights Complaint filed by

Plaintiff, Anthony Casillas (Doc. 1) and the Court having entered its Memorandum Opinion and

Order dismissing all claims for failure to state a claim on which relief can be granted,

       IT IS ORDERED that JUDGMENT is entered and the Prisoner’s Civil Rights Complaint

filed by Plaintiff, Anthony Casillas (Doc. 1) and all claims and causes of action are DISMISSED

with prejudice.




                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE
